Title: To Benjamin Franklin from John Whitehurst, 21 May 1772
From: Whitehurst, John
To: Franklin, Benjamin


Dear Sir
Derby 21 May 1772
Perceeiving you were not quite Sattisfied with the Account I gave you of the Clock I made for you, I have now made another with a round Dial. The hour hand of which performs one revolution in 24 hours. Concentric to that, is a hand to Shew the time of high and low water, the hours of flood and ebb. Under the foot of the hour 12, is wrote highwater, at 6 Low water, in Strong characters. I am in hopes Sir that the Simplicity of this method will please you.
If you should approve this Clock the Dial is circular and 13 Inches diameter.
If the London Artist make a difficulty in Executing the Case, I will Send one along with the Clock. In the Clock now made, Ive made a provision for Seconds, therefore please to Say, whether you choose Seconds or not, as the whole is compleated, and going.
I have Sent Mr. Fitzmaurice a Wheel Barometer, and could wish it to remain unfix, till I come to Town the begining of July as could like to fix it up.
A friend of Mine wants to dispose of an Estate in Virginia. Pray Sir by what means Must it be done? The Estate is left by will. At Your leasure I Shall esteem it favour to receive a line of information. Who am Sir Your Most Obedient Servant
John Whitehurst
 
Addressed: To / Benj: Franklin Esqr / Craven Street the Strand / London
